Name: 97/752/EC: Commission Decision of 31 October 1997 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC as regards Iceland (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  health;  agricultural policy;  foodstuff;  trade
 Date Published: 1997-11-08

 Avis juridique important|31997D075297/752/EC: Commission Decision of 31 October 1997 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC as regards Iceland (Text with EEA relevance) Official Journal L 305 , 08/11/1997 P. 0069 - 0069COMMISSION DECISION of 31 October 1997 amending Decision 94/278/EC drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC as regards Iceland (Text with EEA relevance) (97/752/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Directive 96/90/EC (2), and in particular Article 10 thereof,Whereas imports of fish meal from Iceland are now governed by the provisions of Annex I to the Agreement on the European Economic Area and whereas all decisions on the subject adopted prior to that Agreement should be repealed;Whereas in this connection Commission Decision 94/278/EC (3) must be amended, in particular by deleting Iceland from the list in Part II (B) of the Annex thereto;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 '(IS) Iceland` is hereby deleted from Part II (B) of the Annex to Decision 94/278/EC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 31 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 62, 15. 3. 1993, p. 49.(2) OJ L 13, 16. 1. 1997, p. 24.(3) OJ L 120, 11. 5. 1994, p. 44.